ACCEPTED
                                                                                    04-15-00182-CR
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                                6/1/2015 3:03:39 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK
                         IN THE COURT OF APPEALS
                     FOR THE FOURTH APPELLATE DISTRICT
                            AT SAN ANTONIO, TEXAS
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
Ex Parte, JUAN TORRES
     APPELLANT                                              6/1/2015 3:03:39 PM
                                                              KEITH E. HOTTLE
                                                                    Clerk
VS.                                       CAUSE NO.
                                          04-15-00182-CR
The State of Texas
      APPELLEE
                              ADVISORY TO THE COURT

      Counsel for Appellant, Juan Torres has yet to receive Findings of Fact
and Conclusions of Law from the 38th Judicial District Court. An online search
of the Fourth Court Website, does not show the receipt of such filing from the
38th Judicial District Court.  Appellant's brief is incomplete without such
Findings.

                                          Respectfully submitted,



                                          Roy R. Barrera, Sr.
                                          SBOT 01808000

                                          NICHOLAS AND BARRERA, PC
                                          424 E. Nueva Street
                                          San Antonio, Texas 78205
                                          (210) 224-5811
                                          (210) 224-5890